Case 0:20-cv-61766-RKA Document 5 Entered on FLSD Docket 11/17/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-61766-CIV-ALTMAN

 BRENDA K. DAVID,

         Plaintiff,
 vs.

 ELITE RECOVERY SOLUTIONS INC.,

       Defendant.
 _________________________/

                                                ORDER

         THIS MATTER comes before the Court sua sponte. The Plaintiff filed an Executed

 Summons [ECF No. 4] on September 15, 2020, which indicates that the Defendant was served

 with the Complaint on September 10, 2020. Pursuant to Fed. R. Civ. P. 4(d), the Defendant’s

 Answer was due on October 1, 2020. As of this writing, however, the Defendant has failed to

 answer or otherwise respond to the Complaint. Accordingly, the Court hereby

         ORDERS AND ADJUDGES that the Plaintiff shall submit a motion for entry of clerk’s

 default by November 18, 2020. That motion must contain a certificate of service indicating that

 notice was sent to the Defendant as well as the address or addresses to which notice was sent. The

 Plaintiff’s failure to file the motion for entry of clerk’s default within the specified time may result

 in dismissal without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida this 17th day of November 2020.



                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
